 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM KEITH SCHANCK,                           No. 2:18-cv-0328 AC P
12                       Plaintiff,
13           v.                                        ORDER AND FINDINGS &
                                                       RECOMMENDATIONS
14    LORI HAGGARD,
15                       Defendant.
16

17          By order filed March 19, 2021, the complaint was screened and found to not state a claim

18   for relief. ECF No. 14. Plaintiff was given thirty days to file an amended complaint and

19   cautioned that failure to do so would result in a recommendation that this action be dismissed. Id.

20   at 7. Thirty days have now passed, and plaintiff has not filed an amended complaint or otherwise

21   responded to the court’s order.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

23   randomly assign a United States District Judge to this action.

24          IT IS FURTHER RECOMMENDED that the complaint be dismissed for failure to state a

25   claim for the reasons set forth in the March 19, 2021 Screening Order (ECF No. 14). See L.R.

26   110; Fed. R. Civ. P. 41(b); 28 U.S.C. § 1915A.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                       1
 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
 4   failure to file objections within the specified time may waive the right to appeal the District
 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: May 6, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
